Citation Nr: 1824575	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-28 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a right hand nerve disability.

5.  Entitlement to a compensable rating for right epididymitis.

6.  Entitlement to a rating in excess of 10 percent for a left knee disability.

7.  Entitlement to a rating in excess of 30 percent dermatic hypohidrosis of both hands.

8.  Entitlement to a rating in excess of 10 percent for dry eye syndrome.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.S.Doran, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1985 to August 2005.  His awards include the Southwest Asia Service Medal and the Kuwait Liberation Medal.  His service included participation in Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals (Board) from February 2012 (PTSD, left knee, epididymitis, right hand nerve disability, hypohidrosis of the hands), November 2013 (sleep apnea), and February 2018 (dry eye syndrome) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Nashville, Tennessee, respectively.  The issues are now properly before the RO in Nashville, Tennessee.

The Board notes that although the Veteran has moved to Tennessee, the only VA 21-22 Appointment of Veterans Service Organization as Claimant Representative Form in the electronic record is for the Virginia Department of Veteran Services.  As such, they are listed as the representative on the title page.

A February 2018 rating decision continued a 10 percent rating for dry eye syndrome.  The Veteran was granted service connection for dry eye syndrome, with an initial 10 percent rating in a May 2008 rating decision.  In March 2018, the Veteran submitted a notice of disagreement (NOD) with the rating for his dry eyes, and with the effective date.  In response, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a letter in March 2018 that his NOD was premature.  However, the NOD was timely for seeking an increased rating.  It was not timely for seeking an earlier effective date as the effective date of his grant of the 10 percent rating, as that was decided in the May 2008 rating decision.  As such, the Board is remanding the issue of an increased rating for dry eye syndrome for issuance of a statement of the case (SOC).

The issue(s) of entitlement to service connection for a psychiatric disorder, sleep apnea, and right hand nerve disability, and increased ratings for a left knee disability, dermatic hypohidrosis, and dry eye syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2009 rating decision denied entitlement to service connection for PTSD.  The Veteran did not appeal this decision.

2. Evidence received since the May 2009 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for PTSD, and may raise a reasonable possibility of substantiating the claim.

3. The Veteran's right epididymitis is manifested by pain with sexual intercourse and tenderness to palpation.  Resolving reasonable doubt in the Veteran's favor, it requires "long-term drug therapy."  His right epididymitis has not required drainage/frequent hospitalization or continuous intensive management.  The Veteran is already in receipt of service connection for erectile dysfunction, and is in receipt of special monthly compensation for loss of use of a creative organ, secondary to his right epididymitis.



CONCLUSIONS OF LAW

1. The May 2009 decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104.

2. Since the May 2009 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3. For the period on appeal, the criteria for a 10 percent rating for right epididymitis have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code (DC) 7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §  5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In May 2009, the Veteran's claim of entitlement to service connection for PTSD was denied.  The Veteran's claim was denied because he was not treated for or diagnosed with PTSD in service, and he had not provided detailed information related to a stressful episode in service which could be verified.  The Veteran did not perfect an appeal to the May 2009 decision, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence added to the claims file since the May 2009 rating decision included additional details from the Veteran regarding stressful incidents in service, a March 2011 Administrative Decision that based on the Veteran's Kuwait Liberation Medal that "it is likely the veteran was in fear of his life while stationed in Southwest Asia, [and]...the stressor is conceded," and medical records included diagnoses of psychiatric disorders, including PTSD.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the May 2009 rating decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements regarding his in-service stressors, and the diagnoses of adjustment disorder and PTSD, are "material" evidence regarding a current disability and a possible link to service.

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for a psychiatric disorder, including PTSD, are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran was granted service connection for right epididymidis (claimed as swelling of the testicles), with an initial noncompensable evaluation, in a February 2006 rating decision. 

In December 2010, the Veteran filed a claim for an increased rating for his "swelling of the testicles."

In January 2011, the Veteran had a VA urology consultation.  It was noted he had a history of testicular pain, with left epididymal cysts and a repeat ultrasound.  He was noted to have "transient bilateral scrotal swelling."  The urologist "reviewed scrotal support, sitz baths, and Tylenol analgesia" to be used as needed.  A scrotal sonogram was normal except for "2 minute epididymal cysts which should not be source of pain."  The Veteran stated he wanted to undergo a vasectomy reversal, and the urologist informed him that this may increase his scrotal discomfort.  Examination of the external genitalia was normal to palpation other than the vasectomy defects.  The Veteran indicated that the scrotum was "slightly tender to palpation."  He was diagnosed with chronic scrotal discomfort status post vasectomy.  He was referred to a Naval Hospital to discuss a vasovasostomy.  

In March 2011, the Veteran provided a statement that he underwent a vasectomy in service in 1997 which resulted in chronic pain in his testicles.  He stated he had three lumps that could not be surgically removed.

A March 2011 urology consultation included that the Veteran's chief complaint was of testicular pain.  He reported "stabbing pain all the time 4/10, and if he sits or his leg hits his scrotum he feels 8/10 pain like he was kicked."  He reported that 3 cysts were found on his scrotum via imaging.  Physical examination showed a normal scrotum.  His right testicle was "very tender to palpation."  No other abnormalities were noted.  He was assessed with chronic pain and erectile dysfunction. An addendum note included that no "cyst large enough to warrant an operation was found on exam.  Patient is taking hydromorphone for the pain.  Has not tried a neuromodulator."

In May 2011, the Veteran was afforded a VA examination.  He reported bilateral testicular swelling and a constant ache in both testicles.  He also reported erectile dysfunction due to pain in the testicles with intercourse.  He denied urinary symptoms, and had daytime voiding intervals of 2 to 3 hours and one voiding per night (nocturia).  He had a normal evaluation of his testicles, epididymis, and scrotum.  He had a tender right testicle with palpation, but without nodules or swelling.  A September 2010 echogram of the scrotum was noted to have shown two left testicle epididymal cysts, and otherwise normal testicles.  The Veteran reported that his testicular pain reduced his endurance for walking, standing, and playing basketball or football.  

On his March 2012 NOD, the Veteran stated that he had constant pain in his left knee, groin, right arm, eyes, PTSD, and skin issues. 

In February 2013, the Veteran was afforded a second VA examination.  The Veteran reported that since his 2011 examination his erectile dysfunction had increased.  He noted that he had undergone a reversal of his vasectomy in September 2011.  He also reported continued chronic bilateral testicular pain, with the right pain greater than the left.  He noted his testicular pain was greater with sexual arousal.  He denied voiding dysfunction or urinary tract infection history.  On physical examination, the Veteran's testes were noted to be "abnormal" with his right testicle having "marked tenderness on palpation" but without swelling or masses noted.  His left testicle had mild tenderness without swelling or masses.  The examiner indicated that the Veteran's disabilities did not impact his ability to work. 

A November 2013 rating decision granted service connection for erectile dysfunction secondary to his right epididymidis.  A January 2014 rating decision granted special monthly compensation for loss of use of a creative organ associated with his erectile dysfunction.  The Veteran did not appeal these decisions. 

In October 2015, the Veteran was again afforded a VA examination.  He continued to have testicular pain "but not as bad, still has to be concerned about sitting."  If the Veteran were to sit incorrectly, it could "be very painful."  He also reported that sexual intercourse was very painful.  The Veteran denied voiding dysfunction and a history of urinary tract infections.  He had a normal testes evaluation , but his right epididymis was tender to palpation and on the upper portion of the epididymis there was an approximately "1 cm length of cord that is soft and coarse compared to the other epididymis and left epididymis."  The functional impact of his right epididymis pain was that his pain restricted sexual intercourse, he had to be careful how he sat down, and he could not sit for too long.  He noted that, at times, clothing was uncomfortable.

The Veteran's right epididymitis is rated under Diagnostic Code (DC) 7525 for epididymo-orchitis, chronic only, which directs that this disability should be rated based on the criteria for a urinary tract infection.  Urinary Tract Infections are rated under 38 C.F.R. § 4.115b which allows for a 10 percent rating when the evidence shows long-term drug therapy, 1 to 2 hospitalizations per year and/or intermittent intensive management.  A 30 percent is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.  Both "long-term drug therapy" and "intensive management" are not defined.

The Board notes that the Veteran's right epididymitis results in chronic pain.  Specifically, his pain limits his ability to participate in sexual intercourse.  For this manifestation of the Veteran's epididymitis he is separately service connected for erectile dysfunction and is receiving special monthly compensation for loss of use of a creative organ.  To provide an additional compensable rating for the impact of his right epididymitis on his ability to participate in sexual intercourse would result in pyramiding.

However, the Veteran has also stated that his right epididymitis results in chronic daily pain, which is exacerbated by sitting, walking, and occasionally just through the use of clothing.  His examinations show that he does have right testicle or epididymal pain, included "marked tenderness" during his most recent examination.  As such, the Veteran is not currently conpensably rated for the functional impact of his pain on sitting or walking.  A review of his treatment records and examinations reveal that he has been provided ongoing pain medication for this disability.  The earliest records the Board could locate indicated he had pain medication for his epididymitis in 2008.  The 2011 urology consultation additionally noted that he was to treat his pain with sitz baths and Tylenol during flare-ups.  As the rating criteria for a Urinary Tract Infection does not define "long-term drug therapy" or "intensive management," the Board will resolve reasonable doubt in the Veteran's favor and find that his pain medication is drug therapy, and that his need to use sitz baths, pain medication, and supports "as needed" may be considered intermittent intensive management of his right epididymitis pain.  As such a 10 percent rating is warranted for the period on appeal.

The record does not demonstrate that the Veteran's right epididymitis pain results in "symptomatic infection" requiring drainage/hospitalization, and/or requiring continuous intensive management.  There are no indications the Veteran has been hospitalized for his epididymitis.  He has not had drainage related to his reproductive system since his initial surgery in service, and the medical records do not include an indication of continuous intensive management.  There are limited records related to ongoing treatment for his epididymitis after his vasectomy reversal. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.

Entitlement to an increased 10 percent rating for right epididymitis is granted. 


REMAND

Psychiatric

The Veteran was provided a VA initial PTSD examination in May 2011.  The examiner found that the Veteran did not meet the DSM-IV requirements for a diagnosis of PTSD.  The examiner diagnosed adjustment disorder with depressed mood.  A medical opinion was not requested.  Both during this examination and in statements provided to VA, the Veteran reported a number of stressors related to service; generally related to witnessing accidents and deaths aboard an aircraft carrier.  He also reported  an accident where a cable snapped and he had to jump into the intake of an A7 airplane to avoid injury/death, and where aircraft exhaust blew him onto the deck and he landed with his head halfway under a hatch.  

In January 2011, private psychologist Dr. P.J.S. noted he treated the Veteran in April and June 2010.  He provided a summary of the treatment notes, although the actual notes have not been associated with the claims file.  The Veteran was treated by Dr. P.J.S. due to an accident where a pedestrian was struck and killed by a train the Veteran was driving.  He also had a "prior incident in which a train he was driving hit and killed a teenage boy."  Based on these stressors, the private psychologist diagnosed PTSD.

A February 2011 VA psychiatric consultation noted the Veteran was recently separated from his wife.  He was diagnosed with anxiety disorder and depressive disorder.  He reported witnessing deaths in service, but did not report the train accident deaths.

The Veteran's psychiatric claim was certified to the Board in May 2016.  The Board notes that the DSM-IV has been updated to the DSM-V.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date. 79 Fed. Reg. 45093   (Aug. 4, 2014).  

On remand, the Veteran must be afforded a VA psychiatric examination under the DSM-V.  The examination must address the Veteran's in-service and post-service stressors and various diagnoses, and provide nexus opinions for all psychiatric diagnoses.

Right Hand Nerve Damage

The Veteran argues that he has right hand nerve damage due to 20 years of service as an aircraft mechanic, to include as due to a variety of solvents and other chemicals he used as a mechanic.  Medical records include a June 2011 EMG which diagnosed bilateral ulnar neuropathy, right median motor neuropathy, and mild right cubital tunnel syndrome.  The Veteran has not yet been afforded a VA examination.  On appeal, a VA examination with nexus opinion must be provided.

Sleep Apnea

VA treatment records include an October 2013 sleep study which diagnosed sleep apnea.  The sleep study was provided due to the Veteran's September 2013 request, which he stated was based on snoring and daytime tiredness.  Prior records include a long history of sleep disturbance, generally reported within psychiatric treatment records.

Although service treatment records do not include treatment or complaint related to sleep disturbances, in his December 2013 notice of disagreement the Veteran argued that his sleep apnea was caused by his in-service head injury.  The Board was able to locate an undated (possibly the second page of a March 1989 record) record which mentioned a prior medical history of "admitted for observation secondary to short unconsciousness after head trauma."

Given the above, the Veteran must be afforded a VA examination with nexus opinion. 

Left knee

The Veteran was afforded VA examinations of his left knee in May 2011 and October 2015.  The examinations do not conform to the requirements outlined in Correia.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  On remand, an additional knee examination must be provided.

Dermatic Hypohidrosis

The Veteran was most recently provided a VA examination addressing his hypohidrosis in October 2015.  The examination was inadequate because it did not provide findings based on the total area of exposed skin or the total area of skin that is impacted by his skin disorder.  On remand, the Veteran must be provided with an additional skin examination. 

Dry Eye Syndrome

A February 2018 rating decision continued a 10 percent rating for dry eye syndrome.  In March 2018, the Veteran submitted a timely NOD for an increased rating for dry eye syndrome.  The NOD also sought an earlier effective date; however, this NOD would be untimely for his grant of service connection for dry eye syndrome, which was provided in a 2008 rating decision.  The AOJ noted the NOD was "premature;" however, this is incorrect.  An SOC has not been issued by the AOJ, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the Veteran perfects a timely appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a release for private medical records from psychologist Dr. P.J.S., and attempt to obtain any treatment records available.

2.  Schedule the Veteran for a VA psychiatric examination.  After review of the records and interview of the Veteran, the examiner must provide the following, under the DSM-V:

a) List any psychiatric diagnoses the Veteran has had since December 2010 ("current" diagnoses are considered all diagnoses since the claim was filed).

b) For each diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the psychiatric disorder is due to the Veteran's service.  Note: any stressors related to fear of hostile military forces have been conceded by VA.  Please also address the January 2011 private notation of a diagnosis of PTSD related to accidental pedestrian deaths when the Veteran was operating trains. 

An explanation must be provided for each opinion expressed.

3.  Schedule the Veteran for a VA neurological examination.  After review of the records and interview of the Veteran, the examiner must provide the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran has a right hand nerve disability related to his service? The examiner should note the June 2011 EMG results and the Veteran's complaint that his right hand nerve disabilities are secondary to his 20 years of service as a mechanic.

An explanation must be provided for each opinion expressed.

4.  Schedule the Veteran for a VA sleep apnea examination.  After review of the records and interview of the Veteran, the examiner must provide the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's sleep apnea began during or is otherwise related to his service?  Address the Veteran's contention that his sleep apnea is due to in-service head trauma.  An undated (possibly March 1989) record noted the Veteran had a history of head trauma with a short period of unconsciousness.

An explanation must be provided for each opinion expressed.

5.  Schedule the Veteran for a VA examination to evaluate the severity of his left knee disability. 

To the extent possible, the examiner is also asked to provide the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left and right knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

6.  Schedule the Veteran for a VA skin examination to evaluate the severity of his dermatic hypohidrosis of his hands.

Ensure that the examination includes a statement on the total area and total exposed area of the body that the skin disorder covers.

7.  Issue a SOC regarding the Veteran's claim of entitlement to a rating in excess of 10 percent for dry eye syndrome.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

8.  After completing the development requested above, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto. The case should then be returned to the Board, if otherwise in order.






	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


